Name: Commission Regulation (EEC) No 3785/90 of 19 December 1990 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-Member countries
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural policy;  political geography
 Date Published: nan

 28 . 12. 90 Official Journal of the European Communities No L 364/23 COMMISSION REGULATION (EEC) No 3785/90 of 19 December 1990 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries Whereas on unification of Germany the need to include in Annex III to Regulation (EEC) No 19/82 an organiza ­ tion of the German Democratic Republic empowered to issue export licences lapses ; whereas point XIII of Annex III should therefore be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (4), as amended by Regulation (EEC) No 2569/90 (*), relates in particular to licences issued in the framework of voluntary restraint agreements and Annex III thereof contains a list of authorities in third countries empowered to issue export licences ; HAS ADOPTED THIS REGULATION : Article 1 Point XIII in Annex III to Regulation (EEC) No 19/82 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 275, 18 . 10. 1980, p. 2. 0 OJ No L 373, 31 . 12. 1987, p. 1 . (&lt;) OJ No L 3, 7. 1 . 1982, p. 18 . 0 OJ No L 243, 6. 9 . 1990, p. 15 .